Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present Office Action is in response to the Request for Continued Examination dated 12/12/2022.
In the amendment dates 12/12/2022, the following occurred: Claims 1, 11 and 20 are amended. Claim 18 was canceled. Claim 21 is new. 
In the amendment dates 06/13/2022, the following occurred: Claims 1, 11 and 20 are amended. Specification paragraph 49 has been amended. 
Claims 1-17 and 19-21 are currently pending. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/12/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 11 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for clustering data elements to extract specific patterns from the data. 
Regarding claims 1, 11 and 20, the limitation of (claim 1 being representative) specifying some of the data elements with a uniform distribution as a mini-batch; performing a single-pass cluster initialization by selecting a respective one of the data elements from the mini-batch as a respective initial cluster center to obtain a plurality of cluster centers for a plurality of clusters; assigning each of the data elements in the mini-batch to a closest one of the plurality of clusters by calculating a distance between each of the data elements in the mini-batch and each of the plurality of clusters; assigning k-minimum new centers by calculating an averaged distance to each of the data elements in a same one of the plurality of clusters; repeating the specifying step and the assigning steps responsive to a dissatisfaction of loop stop criteria which is based on distances between the plurality of centers and the K-minimum new centers being greater than or equal to a threshold; outputting a cluster id sequence responsive to a satisfaction of the loop stop criteria based on the distances being less than the threshold; and automatically dispensing an injection to alter glucose levels of a user within expected limits as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a computer implemented method and a hardware processor (in claim 1), a computer program product, a non-transitory computer readable storage medium, a computer and a hardware processor (in claim 11), and a computer processing system comprising; a memory device including program code and a hardware processor (in claim 20), the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the hardware processor, computer program product, non-transitory computer readable storage medium and computer memory device including program code, the claims encompass clustering data elements to extract specific patterns in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of a hardware processor. Claim 11 recites the additional element of a computer program product, a non-transitory computer readable storage medium, a computer and a hardware processor. Claim 20 recites the additional element of a computer processing system, a memory device including program code and a hardware processor. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer component for analyzing data) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 1, 11 and 20 further recite the additional element of automatically dispensing by a dispenser, an injection. This additional element is recited at a high level of generality (i.e. a general means to output data) and amounts to post-solution activity. MPEP 2106.04(d)(I) indicates that extra-solution activity is insufficient to provide a practical application. Accordingly, even in combination, this additional elements does not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a hardware processor, a computer program product, a non-transitory computer readable storage medium, a computer, a computer processing system and a memory device including program code to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of automatically dispensing by a dispenser an injection was considered insufficient post-solution activity. This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field of healthcare. The prior art of record indicates that automatically injecting a patient with an amount of a drug is well-understood, routine and conventional in the art (Muto US 2005/0173021 at [0011]; Csenar US 2018/0296760 at [009] and claim 20; MiniMed 630G Insulin Pump System (cited by applicant); Continuous Glucose Monitoring: a review of Successes, Challenges, and Opportunities (cited by applicant) at Abstract). MPEP 2106.05(A)(ii), 2106.05(d)  indicates that well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible. 
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-10, 12-17, 19 and 21 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 12 further define the single pass cluster initialization. Dependent claims 3 and 13 further define the performing step. Dependent claims 4, 5, 14 and 15 further define the specifying step. Dependent claims 6 and 16 further define the data elements. Dependent claims 7 and 17 further define the time series data. Dependent claim 8 further defines the sequence pattern mining. Dependent claims 9 and 19 further define commencing a loop. Dependent claim 10 further defines how distance is calculated. Dependent claim 21 further defines performing steps. 

Response to Arguments
Rejection under 35 U.S.C. § 112(a)
Regarding the indefinite rejection of claims 1-17 and 19-21, the Applicant has amended the claims to overcome the bases of rejection. 

Rejection under 35 U.S.C. § 112(b)
Regarding the written description rejection of claims 1-17 and 19-21, the Applicant has amended the claims to overcome the bases of rejection. 
Regarding the written description rejection of claims 11-19, the Applicant has amended the claims to overcome the bases of rejection. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-17 and 19-21 the Examiner has considered the Applicant’s arguments, but does not find them persuasive. The Applicant argues:
In particular, each of claims 1 and 11 recite, inter alia, "automatically dispensing, by a dispenser under a control of the hardware processor, an injection to alter glucose levels of a user within expected limits". Claim 20 recite analogous limitations. It is inherent for a dispenser to dispense. Paragraph [0049] discloses that that the dispensing (sp) is to alter the user's glucose levels to be within expected limits. As such, each of claims 1, 11, and 20 (and their dependents) provide practical applications of any alleged abstract idea. Practical application of an abstract idea is explicitly mentioned as a consideration in favor of patentability in the MPEP.
Regarding 1, the Examiner respectfully disagrees. Dispensing an injection by a dispenser was analyzed as an additional element and amounts to insufficient post-solution activity. When read in light of para 0049, the dispending step reads on providing a syringe to the patient with the intended use of the patient using it to alter the glucose levels. Even assuming that the dispensing step is controlling an infusion pump (for instance), the dispensing is not tied to the remainder of the claim and the infusion pump appears to be operating in its normal manner. The dispensing of an injection to a patient has further been shown to be well-understood, routine, and conventional in the art as indicated by the prior art of record. As such, the dispensing step does not provide a practical application or significantly more such that the claims are subject matter eligible.
Moreover, the MPEP also mentions as a consideration in favor of patentability "an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition". Here, an injection is automatically dispensed to alter the glucose levels of a user within expected limits, thus applying and/or otherwise using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
Regarding 2, the Examiner respectfully disagrees. The claims effect a particular treatment or prophylaxis for a disease or medical condition. In order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, the claims in Vanda recited a method of treating a patient having schizophrenia with iloperidone, a drug known to cause QTc prolongation (a disruption of the heart’s normal rhythm that can lead to serious health problems) in patients having a particular genotype associated with poor drug metabolism. In particular, the claims recited steps of: (1) performing a genotyping assay to determine if a patient has a genotype associated with poor drug metabolism; and (2) administering iloperidone to the patient in a dose range that depends on the patient’s genotype. Here there is no particularity with respect to the particular treatment.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wistmuller (US 2006/0282236) which discloses method, data processing device and computer program product for processing data. Endoh (US 2022/0066533) which discloses clustering device and clustering method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626       

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626